United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Deer Park, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-627
Issued: October 14, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 5, 2010 appellant filed a timely appeal of a July 28, 2010 decision of the
Office of Workers’ Compensation Programs denying her request for reconsideration without a
merit decision. Because more than 180 days have elapsed from the last merit decision dated
June 11, 2009 to the filing of this appeal on January 5, 2010, the Board lacks jurisdiction over
the merits of this case pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
without a merit review under 5 U.S.C. § 8128.
FACTUAL HISTORY
On March 11, 2009 appellant, then a 53-year-old window clerk, filed a traumatic injury
claim alleging that on July 7, 2008 she injured her right shoulder from pulling out a flat tub from
a cage. She did not stop work.

On March 18, 2009 the Office advised appellant of the factual and medical evidence
necessary to establish her claim and allowed her 30 days to submit such evidence.
Appellant submitted treatment notes from physician’s assistants dated between
September 30, 2008 and March 6, 2009 indicating appellant’s complaint of right shoulder pain.
She also submitted witness statements dated March 24 and 31, 2009.
In a September 30, 2008 statement, appellant indicated reporting the work incident to her
supervisor when it occurred. She stated that she was on the work floor dispatching flat tubs and
she heard a pop in her right shoulder when she lifted a tub above her head. Appellant admitted
delaying medical attention as she thought the condition would get better on its own. She noted
no prior shoulder injuries or disability.
In an April 21, 2009 decision, the Office denied appellant’s claim finding the evidence
insufficient to establish that she sustained an injury as defined by the Act.
Appellant requested reconsideration on April 30, 2009 and submitted several reports from
Dr. Daniel Stoop, Board-certified in family medicine. In a September 30, 2008 report, Dr. Stoop
noted appellant’s complaint of right shoulder pain that was slowly getting worse. His
examination revealed subacromium bursa tenderness of the right upper extremity, full range of
motion of the shoulder with pain on internal and external rotation. Dr. Stoop diagnosed bursitis
tendinitis of the right shoulder. On October 8, 2008 he noted appellant’s complaint of continued
anterolateral shoulder pain. Upon examination, Dr. Stoop found subacromium bursa tendinitis,
reduced shoulder abduction, extension and flexion as well as reduced internal and external
rotation. In a report dated January 7, 2009, he indicated that appellant had right shoulder pain
and that she was hurt at work while lifting heavy mail above her shoulders. Dr. Stoop noted
examination findings and diagnosed bursitis, tendinitis of the right shoulder. Right shoulder
x-ray showed no gross abnormalities. On March 6, 2009 Dr. Stoop reiterated his examination
findings.
In a June 11, 2009 decision, the Office denied appellant’s claim finding that, although she
established that the incident occurred as alleged, the medical evidence was insufficient to
establish that the claimed condition was causally related to the July 7, 2008 work incident. It
found that appellant’s physician did not address how the July 7, 2008 incident caused or
contributed to the diagnosed condition.
Appellant requested reconsideration on July 7, 2009.
provided a timeline of her injury and the treatment sought.

In an undated statement, she

Appellant submitted a June 19, 2009 report from Dr. Stoop who noted appellant’s right
arm pain and that the date of injury was July 7, 2008. Dr. Stoop reiterated his prior examination
findings consisting of reduced shoulder abduction, extension, flexion, internal rotation and
external rotation. He diagnosed bursitis tendinitis of the right shoulder. In an addendum at the
bottom of the report, Dr. Stoop noted reviewing appellant’s history and advised that appellant
reported that her right shoulder injury occurred on July 7, 2008 and that she reported right
shoulder pain since that time. He opined that the biomechanics of appellant’s work activity at
the time of injury provided a reasonable explanation for her injury and pain since that time.

2

Dr. Stoop stated that appellant’s restrictions on working above her shoulder were due to this
injury.
In a July 28, 2009 decision, the Office denied appellant’s reconsideration request without
a merit review finding that the evidence submitted was cumulative to evidence previously of
record. It also noted that Dr. Stoop’s report did not describe the specific July 7, 2008 incident or
provide an opinion on the relationship between appellant’s right shoulder condition and the work
incident.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a), the
Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.1 Section 10.608(b) of Office
regulations provide that when an application for reconsideration does not meet at least one of the
three requirements enumerated under section 10.606(b)(2), the Office will deny the application
for reconsideration without reopening the case for a review on the merits.2
ANALYSIS
The Office denied appellant’s claim finding that the medical evidence was insufficient to
establish that the July 7, 2008 work incident caused or aggravated the claimed right shoulder
condition. Its last merit decision that denied her claim was dated June 11, 2009. In that decision,
the Office found that appellant’s physician did not address how the July 7, 2008 incident caused
or contributed to the diagnosed condition. Appellant requested reconsideration on July 7, 2009
and submitted a June 19, 2009 report from Dr. Stoop.
The underlying issue is medical in nature, regarding whether the July 7, 2008 is causally
related to appellant’s right shoulder condition. The evidence submitted in support of her
reconsideration request must address this issue in order to be relevant. In his June 19, 2009
report, Dr. Stoop noted the date of injury and opined that the biomechanics of appellant’s work
activity at the time of injury provided a reasonable explanation for her injury and pain since that
time. The Office found that the report, while new, was cumulative as it was similar to evidence
previously submitted. Dr. Stoop’s previous January 7, 2009 report noted a history of appellant
being hurt at work while lifting heavy mail above her shoulders. However, this prior report and
other reports of Dr. Stoop, previously of record, did not contain an opinion discussing and
supporting causal relationship between appellant’s July 7, 2008 work incident and her claimed
right shoulder condition. Thus, the June 19, 2009 report is relevant new medical evidence as it
addresses causal relationship in a manner that Dr. Stoop’s previous reports did not. Moreover,
the requirements for reopening a claim for merit review do not include the requirement that a
claimant submit all evidence which may be necessary to discharge his burden of proof. The
1

D.K., 59 ECAB ___ (Docket No. 07-1441, issued October 22, 2007).

2

K.H., 59 ECAB ___ (Docket No. 07-2265, issued April 28, 2008).

3

requirements pertaining to the submission of evidence in support of reconsideration only
specifies that the evidence be relevant and pertinent and not previously considered by the Office.
If the Office should determine that the new evidence submitted lacks substantive probative value,
it may deny modification of the prior decision, but only after the case has been reviewed on the
merits.3 Dr. Stoop’s June 19, 2009 report is new medical evidence relevant to the issue of causal
relationship and not previously reviewed by the Office.
The Board will set aside the Office’s decision denying reconsideration and remand the
case for further review of the merits of appellant’s claim.
CONCLUSION
The Board finds that the Office improperly denied appellant’s request for reconsideration
without a merit review.
ORDER
IT IS HEREBY ORDERED THAT the July 28, 2010 decision of the Office of
Workers’ Compensation Programs be set aside. The case is remanded to the Office for further
action consistent with this decision.
Issued: October 14, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

Donald T. Pippin, 54 ECAB 631 (2003).

4

